Order entered November 18, 2022




                                     In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                              No. 05-22-00225-CR

                         KAMORIN GOODE, Appellant

                                       V.

                       THE STATE OF TEXAS, Appellee

                On Appeal from the 194th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. F14-45404-M

                                    ORDER

         Before the Court is the State’s November 16, 2022 motion for a second

extension of time to file the State’s tendered brief. We GRANT the motion and

ORDER the State’s brief received with the motion filed as of the date of this

order.


                                            /s/   LANA MYERS
                                                  JUSTICE